Citation Nr: 1752660	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for paroxysmal supraventricular tachycardia (PSVT), claimed as cardiac arrhythmias, to include as secondary to allergic bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from October 1959 to October 1962 and January 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The matter is now handled by the RO in Winston-Salem, North Carolina.  

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for February 2011; however, in a February 2011 statement, the Veteran requested to cancel her hearing. The hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (e) (2017).

In September 2012 and March 2015, the Board remanded this claim for additional development.  In December 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA). See 38 C.F.R. § 20.901 (2017). A VHA opinion was received in July 2017. That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's PSVT is proximately due to her service-connected allergic bronchitis.



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Service connection for PSVT, as secondary to allergic bronchitis, is established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to service connection for PSVT, Claimed as Cardiac Arrhythmias, to Include as Secondary to Allergic Bronchitis

The Veteran seeks entitlement to service connection for PSVT. She contends that her PSVT is due to pneumonia she contracted during service and/or is proximately due to or aggravated by her service-connected allergic bronchitis, including the medications (Albuterol) used to treat her bronchitis.

Applicable Laws

Because the Board is granting this claim on a secondary basis, direct service connection will not be discussed in this decision.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b) (2017). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).

Facts

Service treatment records document a diagnosis of viral pneumonia in December 1965, at which time the Veteran was admitted to the hospital and treated for approximately 10 days.

Post-service VA treatment records indicate the Veteran reported that when she has a severe episode of bronchitis, her heart symptoms become worse.  She reported throat tightness or a choking sensation when her heart beats faster, accompanied by midsternal pain with dyspnea.  In May 2007, the Veteran underwent a cardiac Holter monitoring for 24 hours.  Results demonstrated a rare episode of mild sinus tachycardia, one event of limited SVT with a heart rate of 143 beats per minute.  She was diagnosed with PSVT, possibly due to chronic bronchitis and treatment, especially Albuterol.  See May 2007 VA treatment note.

The Veteran was afforded a VA examination in October 2007.  The VA examiner noted the Veteran's diagnosis of PSVT and opined that the arrhythmia was less likely than not caused or aggravated by her bronchitis.  The examiner stated that bronchitis is not typically a cause of arrhythmia and the Veteran's symptoms are documented to be unrelated to her occasional premature atrial contractions and rare PSVT.  The examiner did not address the relationship, if any, between the use of Albuterol and PSVT.

The Veteran's treating physician submitted a statement, dated January 2009, indicating that the Veteran has chronic bronchitis and she subsequently developed PSVT.  The physician stated that there was "no way of saying that her chronic bronchitis brought on the PSVT."  However, the physician also indicated that PSVT "can certainly be aggravated by bronchitis."

The Veteran was afforded a VA examination in February 2013.  Her diagnosis of PSVT was noted.  The examiner stated that as part of treatment for cough-variant asthma/chronic bronchitis, the Veteran was prescribed Albuterol, which is well known to cause rapid heart rate/palpitations while active in the system, as an expected side effect.  The examiner explained that once the medication has been metabolized, effects should resolve to baseline level.  Continuing, the examiner stated that if after 24 hours, palpitations and rapid heart rate remain, other factors should be considered as causes, particularly worsening of the baseline condition.  The examiner indicated that a review of cough variant asthma/chronic bronchitis was warranted.

An additional VA medical opinion was obtained in May 2015.  The examiner opined that since a 24-hour Holter study in May 2014 did not demonstrate any tachy arrhythmias, the Veteran does not currently have PSVT.  The examiner stated that the February 2013 VA examination documented palpitations related to the use of bronchodilators, which is a known side effect of the medication.  The examiner then noted that the Veteran has a diagnosis of obstructive sleep apnea by polysomnogram in 2012, and based on the fact that she does not currently have PSVT, her previous PSVT was most likely due to sleep apnea and the condition resolved with treatment of the apnea.  

Importantly, however, the Board noted that as recently as June 2016, the Veteran was taking prescription medicine for palpitations.  See, e.g., June 2016 VA treatment note.  Additionally, evidence indicated that the Veteran's PSVT did not occur frequently, as demonstrated by the April 2007 Holter study, which reported only one "rare episode of mild sinus tachycardia, one event of limited SVT with a heart rate of 143 beats per minute."  Thus, the record suggested the possibility that the Veteran continued to have PSVT even though it was not recorded on the 24-hour test conducted in May 2014.  

The Veteran submitted a medical article on PSVT in May 2015, which indicated that it might be caused by serious health problems, such as chronic obstructive pulmonary disease, heart failure, pneumonia or metabolic problems.  

An expert medical opinion from the VHA was received in July 2017. The cardiologist opined that while it was unlikely the Veteran's PSVT was aggravated by her bronchitis and medications, beta-receptor agonists, such as Albuterol, can trigger episodes of PSVT in patients that are susceptible. 

Analysis

Importantly, the Board notes that the Veteran is service connected for allergic bronchitis. See August 2002 rating decision.

The Veteran has a current diagnosis of PSVT. See May 2007 VA treatment note. As such, element (1) set forth under Allen, current disability, has been satisfied. See Allen, supra.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current PSVT is proximately due to her allergic bronchitis. Of note, at the time the Veteran was diagnosed with PSVT, the VA physician indicated it was possibly due to chronic bronchitis and treatment, particularly Albuterol. See May 2007 VA treatment note. Additionally, in January 2009, the Veteran's treating physician opined that PSVT "can certainly be aggravated by bronchitis." Finally, in July 2017, a VA cardiologist stated that beta-receptor agonists, such as Albuterol, could trigger episodes of PSVT in patients that are susceptible.  The Board notes the several negative medical opinions of record; however, the positive opinions are equally as persuasive. The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied. See Allen, supra. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. As such, the Veteran's service-connection claim for PSVT, as secondary to allergic bronchitis, is granted.


ORDER

Entitlement to service connection for PSVT, as secondary to allergic bronchitis, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


